Citation Nr: 1749830	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for migraine headaches on an extra-schedular basis.

2.  Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to May 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a Central Office Board hearing was held before the undersigned; a transcript is in the record.  In September 2016, the Board referred the matter of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate action and remanded the matter of entitlement to an extraschedular rating for the Veteran's service-connected migraines for additional development.

In an April 2017 rating decision, TDIU was granted, effective October 10, 2014.  
Pursuant to the holdings in other precedential decisions, the Board has determined that a derivative claim for a TDIU prior to October 10, 2014, has been raised since it is part and parcel of the claim for a higher initial rating for migraines.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's migraine headaches do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

2.  Prior to October 10, 2014, the combined evaluation for the Veteran's service-connected disabilities was 50 percent, and, as a result, he did not meet the percentage criteria for a schedular TDIU evaluation.

3.  Resolving doubt in the Veteran's favor, the competent and probative evidence of record establishes that, prior to October 10, 2014, the Veteran's service-connected migraines were of such severity as to prelude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.124a Diagnostic Code 8100 (2016).

2.  Prior to October 10, 2014, the criteria for TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3 4.16(b), 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter in July 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  Pursuant to the Board's September 2016 remand, the RO obtained an opinion from the Director of Compensation and Pension Service (Director) in June 2017.  The Board finds that the record, as a whole, contains adequate evidence to adjudicate the Veteran's claim.  He has had ample opportunity to supplement the record, and has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Extraschedular Rating for Migraines 

The Veteran is service-connected for migraine headaches, rated 50 percent disabling, which he has described as being productive of pulsating head pain, occasional nausea, and sensitivity to light, sound, and smell.  He contends that a higher rating is warranted because his unusual or exceptional disability picture is not contemplated by the diagnostic code.    

The provisions of 38 C.F.R. § 3.321(b) provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities with a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Indeed, the Board is permitted to review the entirety of the proceedings below, and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.

In this case, the Veteran is currently in receipt of the maximum schedular rating under Code 8100, a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Code 8100.  The rating criteria do not define "prostrating" and the Court has not undertaken to define it either.  See Fenderson v. West, 12 Vet. App. 119 (1999).  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

With regard to the Veteran's service-connected migraine headaches, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule. 

On August 2005 VA examination, the Veteran reported bitemporal headaches with moderate to severe throbbing pain, accompanied by queasy stomach, photophobia, and phonophobia.

On August 2011 VA neurological examination, the Veteran described bitemporal headaches that throb; he denied sound or smell sensitivity but did complain of light sensitivity.  Less than half of his headaches were prostrating.

A May 2013 VA treatment record notes that the Veteran's headaches are bilateral, temporal in nature, cause a throbbing sensation, and are associated with photophobia/phonophobia and nausea, and are preceded by an aura.

In a July 2014 statement, he explained that his headaches would become so severe that he would get sick to his stomach and have to remove himself from any light or noise.

During his June 2016 Board hearing, the Veteran testified that his headaches interfere with his social life throughout the day.  He explained that he would have to lock the door to his office, turn out the light, and try to remain secluded from "the pounding headaches and stuff."  He further explained that his headaches are often brought on by stress, mainly from his family (dealing with the death of his son during active service and being the caregiver to his adult special needs daughter) and from work.  He described his headaches as follows: "It's like a little man with a hammer, just banging, banging, banging, banging, and all I could do is just get in a quiet dark secluded area, just be still, and that still don't do it...."  Additionally, he testified that after sending his daughter off to school in the mornings, he would go down to the basement around 9:00 or 9:15 am to find relief from his migraines and would not return until noon.  During the hearing, the Veteran's representative requested that extraschedular consideration be given in this case since the Veteran's service-connected PTSD and migraines are interacting in a way that makes the migraines worse (since his migraines are triggered by stress).

In a January 2017 statement, the Veteran reported that the most common trigger that will bring on a migraine is stress, which he includes as flashback trauma.

On February 2017 VA headaches disability benefits questionnaire (DBQ), the Veteran's migraine symptoms included pulsating or throbbing head pain, pain on both sides of the head, and pain worsened with activity; non-headache symptoms included nausea, and sensitivity to light, sound, and smell.  His head pain typically lasts more than two days.  The examiner stated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his headaches.  In the accompanying medical opinion, the examiner noted that medical literature supports that emotional stress is one of the most common triggers for migraine sufferers and that due consideration and description of the Veteran's migraine characteristic and symptom constellation, along with potential triggers such as emotional stress from life stressors and underlying PTSD, were described in the accompanying DBQ.  

At the Board's request, the Veteran's record was forwarded to the Director for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b).  In a June 2017 opinion, the Director noted that there was no evidence that the Veteran's migraine headaches cause frequent hospitalizations or interfere with employment.  She further noted that the Veteran's February 2017 VA examination noted the Veteran's continuous need for medication and reflected symptoms and findings consistent with the current 50 percent evaluation.  She opined that the Veteran's disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalizations as to render impractical the application of the regular schedular standards.

The Board notes that the Veteran's migraine headaches have caused some functional impairment, as reflected in his VA examinations and reports.   However, he is already in receipt of the maximum schedular evaluation for this disability, and the rating criteria that support that evaluation contemplate "severe economic inadaptability," which expressly contemplates interference with employment.  Additionally, as discussed above, the Veteran has been granted a TDIU rating from October 10, 2014, and, as discussed below, is being granted an extraschedular TDIU rating prior to that period. 

More importantly, however, the Veteran's migraine symptoms do not present such an exceptional or unusual disability picture that is not contemplated by Code 8100.  Particularly, the 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks.  As previously discussed, the Veteran's symptoms include nausea and sensitivity to light, sound, and smell.  The Board believes that these symptoms are contemplated by Code 8100 in that the Code addresses "attacks" in the general sense and the symptoms the Veteran experiences are not unusual or exceptional for migraine sufferers.

 Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  To the extent that the Veteran and his representative assert that the Board must consider whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, the Board finds that the Veteran's additional service-connected PTSD disability is contemplated by the schedular ratings assigned and, combined, they do not result in an exceptional or unusual disability picture beyond what is discussed herein regarding the symptomatology related to the Veteran's migraines.

Accordingly, as the evidentiary record fails to demonstrate that the symptomatology consistently associated with the Veteran's service-connected migraine headaches was not wholly contemplated by the criteria utilized to assign the 50 percent evaluation, the threshold issue under Thun is not met.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

In conclusion, as the preponderance of evidence is against the Veteran's claim of entitlement to an extraschedular disability rating in excess of 50 percent for migraines, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular TDIU

In an April 2017 rating decision, TDIU was granted, effective October 10, 2014 (the date the Veteran's disabilities first met the percentage requirements for TDIU). Prior to October 10, 2014, he was in receipt of service connection for migraines at 50 percent and a neck scar at zero percent.  No other disabilities had been adjudicated as service connected.  

Accordingly, the Board will consider the Veteran's TDIU claim on an extraschedular basis prior to October 10, 2014.  The analysis is the same under either standard, as the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling's and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d at 1362.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director , yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 238. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the [AOJ] fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at 240, fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

During his June 2016 hearing, the Veteran testified that his headaches interfere with his social life throughout the day and it had "gotten so severe" that he "wasn't looking good with [his] employees as the manager, since he would come in to work late every night.  When he did come to work, he would have to lock the door to his office, turn off the lights, and try to remain secluded because of the "pounding headaches and stuff."  He accepted an early retirement from his job in 2011.

On February 2017 VA examination, the examiner determined that the Veteran's headaches would adversely affect his ability to perform occupational tasks requiring full attention, concentration, calculation, and interaction with coworkers and/or customers; they would further interfere with punctuality, job attendance, and productivity.

Based on the foregoing, the Board finds that that it is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience.  Accordingly, and resolving reasonable doubt in his favor, as required, the Board finds that an extraschedular TDIU rating prior to October 10, 2014, is warranted.


ORDER

An extraschedular disability rating in excess of 50 percent for migraines is denied for the entire period on appeal.

For the period prior to October 10, 2014, an extraschedular TDIU is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


